Citation Nr: 1548601	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-09 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a thyroid disability, to include as due to herbicide and chemical exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide and chemical exposure.

3.  Entitlement to service connection for depression, to include as secondary to a thyroid disability.

4.  Entitlement to service connection for a left small finger disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

A videoconference hearing was held on September 3, 2010, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record.

When the case was previously before the Board in January 2011 the issues listed on the title page of this decision were remanded for additional development.  The issues were again remanded in November 2013.

The issues of entitlement to service connection for a thyroid disability, to include as secondary to herbicide and chemical exposure, entitlement to service connection for diabetes mellitus, to include as due to herbicide and chemical exposure, and entitlement to service connection for depression, to include as secondary to a thyroid disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence of record does not reflect that the Veteran has a left small finger disability that is causally or etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a left small finger injury are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the claim of entitlement to service connection for a left small finger injury, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A December 2007 letter satisfied the duty to notify provisions.  The letter included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating, and was sent prior to the initial adjudication of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A VA examination was conducted in February 2011.  The record does not reflect that the examination was inadequate for rating purposes.  The Board finds that the examination was adequate because it was based on an examination of the Veteran, to include discussion of his complaints and symptoms, and contains a medical opinion with an adequate rationale predicated on a thorough review of the claims file.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, with respect private medical records, the Board notes that private records from Dr. Griffin were obtained and a negative response was obtained from Dr. Males.  The Veteran specifically indicated in a March 2011 statement that no other private treatment records from any other providers were available.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its January 2011 and November 2013 remands.  The January 2011 remand instructed the RO/AMC to seek an appropriate VA examination to determine the nature and etiology of any left small finger injury.  It also requested that the RO/AMC contact the Veteran and request that he indicate all private treatment providers for the Veteran's disability on appeal.  The November 2013 remand instructed the RO to issue a supplemental statement of the case on the issue of entitlement to service connection for a left small finger injury.  A letter to the Veteran requesting his private treatment providers was sent in January 2011.  The Veteran's records from Dr. Griffin were obtained, a negative response was received from Dr. Males, and the Veteran submitted a statement in March 2011 indicating that all records from all other private treatment providers were not available.  An examination was conducted in February 2011 and a supplemental statement of the case was issued in December 2013.  The Board finds that the RO/AMC has complied with the Board's instructions and that the action taken by the RO/AMC, to include the February 2011VA examination report, substantially complies with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran is not diagnosed with a left small finger disability, such as arthritis, which is recognized as a chronic disability in 38 C.F.R. § 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran contends that he is entitled to service connection for a left small finger injury/disability.  The Veteran testified at the Board hearing that he has numbness and tingling of the left small finger and that it bothers him.  He specifically testified that his left small finger disability is a neurological problem, and that he is not claiming that it is related to chemical or herbicide exposure or that it is related to his claimed diabetes mellitus.  

A review of the service treatment records shows that in January 1968 the Veteran was seen for an injury to the right fifth finger.  It was described as a blunt trauma with superficial laceration.  On examination there was no bony deformity or swelling and X-rays revealed no fracture or dislocation.  The service treatment records do not reflect any complaints, findings or diagnoses with respect to the left small finger.  The service separation examination also does not reflect any complaints, findings, or diagnoses with respect to the left small finger (or the right small finger).

An April 2008 VA treatment record reflects that the Veteran reported numbness to the right fifth finger for three years.  The diagnosis was ulnar neuropathy.  An April 2009 VA treatment record reflects complaints of numbness to the left fifth finger.  The diagnosis was paresthesia, possibly ulnar nerve impingement.  A September 2009 VA neurology/electromyelogram (EMG) consult notes that EMG of the left arm revealed moderately severe ulnar neuropathy at the elbow.  A May 2010 neurology consult reflects that an EMG was performed on the left arm.  Compressive neuropathy of the ulnar nerve at the elbow was diagnosed.  

An October 2008 letter from the Veteran's private physician, Dr. Griffin, reflects that the Veteran's sensory abnormalities to the left small finger are related to service.  Dr. Griffin indicated that the disability may have taken months or years, even decades, to show up, and would not necessarily have been present at service separation.  

A February 2011 VA examination report reflects the Veteran's report that while serving aboard ship the Veteran's left small finger was smashed with a hose coupling.  He indicated that the injury split open the skin on the dorsum of the finger.  He reported that he never had any problems with the finger after the injury until five years ago when he developed numbness and tingling.  He stated that he reported the problems to his primary care physician and an electromyelogram was ordered.  Left ulnar neuropathy was diagnosed.  It was noted that the Veteran does not receive treatment for his finger.  Examination of the finger revealed a superficial scar on the dorsum.  There was decreased pinprick to the left small finger.  Current X-rays showed no evidence of fracture.  The examiner diagnosed the Veteran with left ulnar neuropathy.  Although the examiner noted that the Veteran attributes his symptomatic numbness of the left small finger to a crush injury in service, the examiner opined that it is actually caused by left ulnar neuropathy and not by a finger injury.  The examiner noted that the Veteran's records reflects that the Veteran was seen for an injury to the right fifth finger; the service record described the injury as a blunt trauma with superficial laceration.  There was no bony deformity or swelling, and X-rays revealed no fracture or dislocation.  

The VA examiner stated that although the Veteran stated that he injured his left small finger in service, there is no evidence of such injury.  Instead, there is evidence of an injury to the right small finger but there is no scar on the right small finger, and the Veteran specifically remembered it being his left small finger.  The examiner pointed out that while there is a scar on the left small finger, there is a 39 year gap between the Veteran's discharge date and the claim, and other intervening scar-causing injuries could have occurred during that time.  The examiner opined that it is less likely than not that the claimed left small finger is related to active service.  The examiner reasoned that there is no evidence of a left fifth finger injury in service, there is a 39 year gap between the Veteran's discharge from service and the first complaints of symptoms, and the current left small finger disability is etiologically related to ulnar neuropathy, which is not etiologically related to a crush injury.  

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for a left small finger disability.  Initially, the Board notes that although the service treatment records reflect an injury to the right small finger, the Veteran specifically remembers his left small finger being injured in service.  In any event, even the January 1968 service treatment record reflecting a right small finger injury indicates that there was no X-ray evidence of fracture or dislocation, thus no finding of a crush injury to any small finger in service.  Moreover, the Veteran has not been entirely consistent with respect to whether he has had continuous symptoms since service.  At the hearing he testified that he had problems with left small finger numbness and tingling "after service" but he did not seek treatment until it got really bad.  On the other hand, at the February 2011 VA examination, he stated that the pain began approximately 39 years after service discharge.  

The Board also notes that the only competent medical opinion of record is against the claim.  Notably, the February 2011 VA medical opinion report reflects that, after reviewing the claims file and examining the Veteran, the examiner opined that the Veteran's left small finger disability is less likely as not related to his military service.  The examiner recounted the service treatment records showing an injury to the right small finger, but pointed out that the Veteran insists it was his left finger that was injured.  The examiner also factored in the lengthy time between the Veteran's discharge and any left small finger complaints.  Finally, the examiner specifically attributed the Veteran's left small finger disability to the Veteran's ulnar neuropathy of the left elbow.  Simply put, the examiner did not find that the current left finger disability is one that would be the type of disability seen as a result of a crush injury, and instead is etiologically related to the Veteran's left elbow ulnar neuropathy.  In addition, while the Veteran does have a small scar on the dorsum of his left small finger, the examiner noted that there is no evidence in service of any scar-causing injury to the left small finger and that in the 39 years between service discharge and the first left small finger complaints, there was ample opportunity for the Veteran to incur a scar in that location.  

While there is an October 2008 private medical opinion in favor of the claim from Dr. Griffin, Dr. Griffin did not address the lack of findings of any left small finger injury in service or the relationship between the Veteran's left small finger neurological complaints and his current diagnosis of left elbow ulnar neuropathy.  In this regard, the Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  While Dr. Griffin's letter generally addresses the Veteran's chemical and herbicide exposure during service, the opinion does not actually relate the left small finger disability to such exposure, and apart from indicating that sometimes disabilities take years to show up, Dr. Griffin did not provide any basis for the positive nexus opinion.  Moreover, the actual treatment records obtained from Dr. Griffin do not reflect any treatment for a left small finger disability.  Accordingly, the Board concludes that the October 2008 private medical opinion is of limited probative value and is not sufficient to raise a reasonable doubt.

While it is clear, based upon his claim, that the Veteran feels that service connection for a left small finger disability is warranted, his lay opinion regarding the presence of any current left small finger disability or such a disability being related to active service is outweighed by the medical evidence, which reflects that the left small finger disability is etiologically related to ulnar neuropathy and not to a crush injury.  Moreover, as described above, and as addressed in further detail below, the evidence does not support a claim for service connection for the scar on the left finger.  As previously noted, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran as a lay person, not shown to have had any medical training, is not competent to testify that he has a medical condition such as diagnosis of a left small finger neurological disability which is etiologically related to active service.  Concerning this, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead trying to state that he has a neurological disability of the left small finger which is related to active service.  Notably, the onset and diagnosis of a left small finger neurological disability requires medical knowledge and testing and the cause of the disability is a matter of medical complexity.  

With regard to the scar, the Board first notes that the Veteran is competent to report that he injured his left small finger in service, and as a result, now has a scar that is the result of such injury.  However, the Board finds that the VA medical opinion of record outweighs any such contentions.  Moreover, the Board finds the Veteran less than credible in this regard.  Initially, there is no evidence of any left small finger injury in service, let alone any "crush" injury to that finger; instead, there is evidence of a right small finger injury in service (which was not a "crush" injury either).  Moreover, a September 2007 VA medical record reflects the presence of a scar on the right hand.  The Board finds that if the Veteran had a crush injury with a laceration to the left small finger during service, it would have been documented like the right small finger blunt trauma and laceration injury was documented.  The Board also notes that at the hearing the Veteran indicated that he began having left small finger symptoms "after service" but did not seek treatment until it got extreme; however, he later stated at the February 2011 VA examination that the left small finger symptoms did not start until nearly 40 years after service.  In any event, the Veteran clearly is seeking service connection for the neurological component of the left small finger symptoms and not as due to a scar.  While competent to relate his current left small finger scar to service, the Board finds that this account, to the extent the Veteran alleges it, is not credible.  It is not supported by the medical evidence of record and the Board finds that the Veteran's assertions about a left small finger scar being related to service, to the extent they exist, are outweighed by the February 2011 VA examiner's opinion.  

In sum, although there was evidence of a right small finger injury in service, the Veteran has filed a claim for service connection for a left small finger disability.  There is no evidence of any left small finger disability in service.  There are also no credible complaints of any continuous left small finger symptoms since service and there is current evidence that the current left small finger disability is etiologically related to the left ulnar neuropathy and not to a crush injury.  With respect to the current scar on the left small finger, the Board again notes that there is no evidence of a left small finger injury in service, there is no credible evidence of ongoing complaints since service, and the only competent medical opinion of record regarding the scar is against the claim. 
 
Thus, there has been no demonstration by competent, credible evidence of record that the Veteran's has a left small finger disability which is etiologically related to military service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a left small finger disability is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left small finger disability is denied.


REMAND

The January 2011 remand instructed the RO/AMC to verify whether the Veteran served in the inland waterways of Vietnam or otherwise had any exposure to herbicides, including undertaking development pursuant to the Processing Guidelines in Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9,2010.  The RO was also instructed to determine whether the Veteran may have had any exposure to other chemicals including carbon tetrachloride, cleaning solvents, pain, and lead paint thinner, at locations such as Treasure Island, Whidbey Island, and Subic Bay, Philippines.  Additionally, the RO was instructed to obtain the complete service personnel records on remand.

Initially, the Board notes that the record contains a January 2011 request (3101) for the Veteran's service personnel records and a January 2011 request (3101) for verification of the Veteran's exposure to herbicides while serving in the inland waterways of Vietnam or otherwise and exposure to other chemicals (such as carbon tetrachloride, cleaning solvents, paint, and lead based thinner), at locations such as Treasure Island, Whidbey Island, and Subic Bay, Philippines.  

It appears that the service personnel records were obtained.  They reveal that the Veteran did serve at Treasure Island, but do not reflect service at the other locations.  A February 2011 Form 3101 requesting confirmation of exposure to herbicides and other chemicals at the above listed locations reflects that the "records requested are not a matter of record."  No further development efforts to substantiate the Veteran's claim of exposure is in the claims file.  Notably, a May 2012 deferred rating decision form indicates that the development did not determine whether the Veteran was exposed to herbicides during service aboard the USS Ranger (CVA-61) or whether the Veteran exposed to other claimed chemicals.  

In this regard, and as noted in the January 2011 remand, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2015). 

Additionally, service in Vietnam means actual service in the country of Vietnam during the period from January 9, 1962, to May 7, 1975.  Service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VA interprets 38 C.F.R. § 3.307(a)(6)(iii)  as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the U. S. Court of Appeals for the Federal Circuit.  Haas, 525 F.3d at 1193-94.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Id.  

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR (M21-1MR), M21-MR, pt. IV, subpt. ii, §1, ch. H, 28, "Considering Claims Based on Service Aboard Ships Offshore the RVN."  As an appendix to that paragraph of the M21-1MR, VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, ships which operated temporarily on Vietnam's inland waterways or docking to the shore, and ships which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.

The claims file does not show that any attempts have been made to determine whether the USS Ranger entered the inland waterways of Vietnam during the Veteran's service aboard this vessel.  The Veteran's service personnel records have been obtained, but do not provide any relevant information.  In addition, the Veteran contends that he was exposed to herbicides directly with his bare skin numerous times while resting on the wing of an F4 Phantom that had previously been stationed on the ground in Vietnam.  He indicated in an April 2011 statement that these aircraft were filthy and covered with dirt and residue.  In a February 2011 statement the Veteran indicated that herbicides drifted out to offshore water and he quite possibly was exposed by distilling the contaminated sea water into fresh potable water for use aboard the ship.  The Veteran also claims (in statements dated in October 2008 and April 2011) to have been exposed to contaminated materials while serving on the USS Ranger as a flight deck tractor driver, and doing maintenance using various solvents, epoxies and other materials such as carbon tetrachloride, as well as serving at Treasure Island Naval Base.  His DD 214 reflects his service as an electrician.  As such, a remand is required in order to undertake all appropriate efforts to verify the Veteran's exposure to herbicides as described above.  In addition, all appropriate efforts to confirm the exposure to chemicals have not been undertaken by the AOJ.  No attempt was made to contact the service department and request verification.  Therefore, a remand is required in order to accomplish this development action

With regard to the Veteran's claimed depression, the Board notes that the Veteran underwent a VA examination in February 2011 and opinions were obtained in June and August 2012.  

The February 2011 VA examination reflects a diagnosis of depression.  The examiner stated that if the depression were caused by or aggravated by the thyroid condition, one would expect the depression to have resolved over the last four years following stabilization of the thyroid level.  However, the record shows that there is no evidence of improvement or resolve of the depression.  Therefore, the depression is less likely than not secondary to hypothyroidism.  The examiner noted that depression began several years ago; it was not evidenced while he was in service or shortly thereafter, although at that time he was irritable and short tempered.  The examiner indicated that the causes of the Veteran's depression are primarily his rethinking and getting back in touch with his Vietnam days.  When he does this he gets depressed and stays depressed for a while.  The examiner also stated that the Veteran's diabetes mellitus and thyroid disorder make a minor contribution to his overall depression, which is mild.  

A June 2012 VA medical opinion report from the same VA examiner who provided the February 2011 opinion notes that the Veteran was not diagnosed with dysthymic disorder or any other mental health disorder in service, and did not have significant depression until many years after service.  The Veteran did have some symptoms which can be associated with mental disorder, but these were not sufficient either in the service or in the first years following discharge to produce a mental health diagnosis.  The examiner opined that the depression is not significantly related to the thyroid disorder because other factors, primarily the Vietnam related memories are the primary factors in the Veteran's dysthymic disorder.

An August 2012 medical opinion from a different VA examiner notes that no entries related to mental health or behavioral medicine are noted while on active duty.  The examiner opined that the Veteran's dysthymic disorder is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there is no continuity for any mental health disorder to the present, because the present dysthymic disorder has only been present for the past few years.  The examiner concluded that while thinking back to his Vietnam service, memories may cause the Veteran to be sad; however, "it is not service connection just because of 'rethinking and getting in touch with his Vietnam days.'"

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Unfortunately, none of the VA opinions addresses the Veteran's testimony regarding ongoing mental health symptoms since service.  Notably, the Veteran and his spouse testified at the videoconference hearing that after getting out of service and through the 1970s, the Veteran had mood swings.  Thereafter, the explosive moods transgressed into depression.  Because the VA examiners did not fully address the Veteran's lay contentions in this regard, a remand is required in order to obtain such an opinion.  Additionally, as the medical opinions described above contain conflicting opinions regarding whether the diabetes and/or thyroid disabilities contribute to the depression, an opinion regarding secondary service connection should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/Appeals Management Center (AMC) should verify the dates of the Veteran's service aboard the USS Ranger.  Thereafter, the RO/AMC must undertake efforts to determine whether the USS Ranger entered the inland waterways of the Republic of Vietnam and, if so, whether this coincided with the Veteran's dates of service.  It should also undertake appropriate development to determine whether the Veteran was exposed to herbicides from drinking and eating food cooked using desalinated water while serving on the USS Ranger and as a result of skin contact with aircraft that were on the ground in Vietnam.  The RO or the AMC should contact the JSRRC, the Department of the Navy, or other appropriate sources to obtain official service documents, copies of the ship's histories, deck logs, or other relevant sources of information.  Efforts to obtain these records must be associated with the record, and if the records are not available, a formal finding of unavailability should be prepared and associated with the record.  The AOJ should notify the Veteran and briefly explain the efforts that the RO made to verify herbicide exposure and give him an opportunity to respond.

2.  Contact the appropriate service department and request that they provide any available information which might verify whether or not the Veteran was exposed to chemical during service.  This should include obtaining any available unit history or report of activities conducted by his unit.  If this information cannot be obtained this fact should be clearly documented in the claims file.  All attempts at documentation should be detailed in the electronic files.

Should such information prove unavailable, the AOJ should make a formal finding of unavailability of such records and notify the Veteran/briefly explain the efforts that the RO made to attempt to verify the Veteran's claim of exposure to chemicals.  The Veteran must then be given an opportunity to respond.

3.  Return the claims file, to include a copy of this remand, to the examiner who provided the August 2012 mental health opinion in order to obtain an opinion regarding the etiology of the Veteran's depression.  The examiner is requested to review the claims file, to specifically include Veteran's and his spouse's lay statements that he has had ongoing symptoms since service.  Notably, the Veteran and his wife testified at the hearing that after service and through the 1970s the Veteran had mood swings, and thereafter, the explosive moods transgressed into depression.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's depression had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.  The examiner must address the Veteran's lay contentions that he has had ongoing mental health symptoms such as mood swings and depression ever since service.  In this regard, for the limited purposes of this examination, the examiner should consider as credible the Veteran's account of having experienced ongoing symptoms of ongoing symptoms since service. 

If the depression is determined to not be etiologically related to active service, the examiner should provide an opinion as to whether it is at least as likely as not that the depression is caused or aggravated (permanently worsened by the normal progression of the disability) by the Veteran's diabetes mellitus and/or thyroid disability.  The examiner must address the February 2011 opinion that Veteran's diabetes mellitus and thyroid disorder make a minor contribution to his overall depression, which is mild.

A complete rationale should be provided for each opinion expressed.

If the August 2012 VA examiner is not available, another qualified examiner should be requested to provide the above opinions.  If the new VA examiner determines that a new VA examination is necessary, one should be scheduled.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


